Filed 10/19/15 P. v. Zendejas CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063433

v.                                                                       (Super.Ct.No. FWV1405256)

EDGAR ZENDEJAS,                                                          OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. John M. Pacheco,

Judge. Affirmed.

         Valerie G. Wass, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Defendant Edgar Zendejas appeals from an order denying his petition for recall of

his two-year term for possessing methamphetamine for sale and for resentencing under

Penal Code section 1170.18.1 We find no error and affirm the order.

                                  FACTS AND PROCEDURE

       On December 19, 2014, police on patrol at a park saw defendant and another

person sitting on their bicycles in the parking lot. As the patrol vehicle drove in the

direction of the two men, defendant looked at the vehicle and then pushed his bicycle

toward a tree. Defendant appeared to be hiding something behind the tree. The officers

found a container containing four separate baggies of methamphetamine, with a total

weight of 2.8 grams.

       On December 22, 2014, the People filed a complaint charging defendant with

possessing methamphetamine for sale (Health & Saf. Code, § 11378). The People also

alleged that defendant had four prior felonies (§ 1203, subd. (e)(4)) and that each of these

felonies resulted in a prison term within the meaning of section 667.5, subd. (b).

       On January 5, 2015, defendant pled guilty to the possession for sale charge but did

not admit any of the allegations. Also on that date the trial court sentenced defendant, as

agreed, to two years in state prison.

       On November 4, 2014, voters enacted Proposition 47, entitled “the Safe

Neighborhoods and Schools Act” (hereafter Proposition 47). It went into effect the next


       1   All future statutory references are to the Penal Code unless otherwise stated.


                                               2
day. (Cal. Const., art. II, § 10, subd. (a).) As of its effective date, Proposition 47

classifies as misdemeanors certain drug- and theft-related offenses that previously were

felonies or “wobblers,” unless they were committed by certain ineligible defendants.

(§ 1170.18, subd. (a).)

       On January 27, 2015, appellant filed a petition under Proposition 47 to recall his

sentence. On February 27, 2015, the trial court considered and denied defendant’s

petition, finding defendant did not satisfy the criteria in section 1170.18 and that

defendant was not eligible for resentencing.

       On April 22, 2015, defendant appealed from the denial of his petition.

                                        DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him on appeal. Counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a

statement of the case and a summary of the facts and requesting this court to conduct an

independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have independently reviewed the entire record for potential error and find no arguable

error that would result in a disposition more favorable to defendant.




                                               3
                                      DISPOSITION

       The order denying defendant’s Proposition 47 petition for recall and resentencing

is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                              RAMIREZ
                                                                                     P. J.


We concur:

MILLER
                          J.

CODRINGTON
                          J.




                                            4